Case 2:20-cv-05917-DSF-PLA Document 27 Filed 09/23/20 Page 1 of 4 Page ID #:357


                                                                       JS-6
 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
 8                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA,               No. 2:20-CV-05917-DSF (PLAx)
10                 Plaintiff,
11                                           CONSENT JUDGMENT
           vs.                               OF FORFEITURE
12
      ONE PORTRAIT ENTITLED “ROUND
13    JACKIE” BY ANDY WARHOL,

14                  Defendant In Rem.
15
     KASSEEM DEAN,
16
17
                     Claimant.
18
19        Plaintiff United States of America and Claimant Kasseem Dean

20   (“Claimant”) have made a stipulated request (“Stipulation”) for

21   the entry of this Consent Judgment, resolving this action in its

22   entirety.

23        The Court, having considered the Stipulation and request of

24   the parties, and good cause appearing therefor, HEREBY ORDERS,

25   ADJUDGES AND DECREES:

26        1.     This Court has jurisdiction over Plaintiff, the Defendant

27   One Portrait Entitled “Round Jackie” by Andy Warhol (“Defendant”),

28   Claimant, and the subject matter of this action.
Case 2:20-cv-05917-DSF-PLA Document 27 Filed 09/23/20 Page 2 of 4 Page ID #:358




1         2.    The Government has given and published notice of this
2    action as required by law, including Supplemental Rule G for
3    Admiralty or Maritime Claims and Asset Forfeiture Actions, Federal
4    Rules of Civil Procedure, and the Local Rules of this Court.           All
5    potential claimants to the Defendant, other than Claimant, are
6    deemed to have admitted the allegations of the Complaint.           Nothing
7    in this consent judgment is intended or should be interpreted as an
8    admission of wrongdoing by Claimant, nor should this consent
9    judgment be admitted in any criminal proceeding against Claimant to
10   prove any of the facts relied upon to establish reasonable cause
11   for the seizure of the Defendant or the commencement of this
12   action.   The allegations set forth in the Complaint are sufficient
13   to establish a basis for forfeiture of the Defendant.

14        3.    The Government shall have judgment as to the Defendant,

15   and no other person or entity shall have any right, title or

16   interest therein whatsoever. The Government shall dispose of the

17   Defendant in accordance with law.

18        4.    The Court finds that there was reasonable cause for the

19   seizure of the Defendant and institution of this action on the

20   Defendant. This consent judgment shall be construed as a

21   certificate of reasonable cause pursuant to 28 U.S.C. § 2465.

22        5.    The exclusive jurisdiction and venue for any dispute

23   arising between and among the Parties under the Stipulation and

24   Consent Judgment is the United States District Court for the

25   Central District of California.      This Court shall retain

26   jurisdiction to enforce this Consent Judgment.         In the event that

27   any disputes arise about the interpretation of or compliance with

28   the terms of this Consent Judgment, the Parties will endeavor in
Case 2:20-cv-05917-DSF-PLA Document 27 Filed 09/23/20 Page 3 of 4 Page ID #:359




1    good faith to resolve any such disputes between themselves before
2    bringing such disputes to the Court for resolution.
3         6.    The Court may impose any remedy authorized by law or
4    equity, including awarding attorney’s fees, issuing contempt
5    citations, and ordering monetary sanctions and penalties, for
6    failure by the Parties to comply with the terms of this Consent
7    Judgment, or any act by the Parties in violation of any provision
8    of this Consent Judgment.
9         7.    Each of the Parties shall bear its own fees and costs in
10   connection with the seizure of the Defendant and this action.
11        IT IS SO ORDERED.
12   DATED: September 23, 2020
13                                     Honorable Dale S. Fischer
                                       UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 2:20-cv-05917-DSF-PLA Document 27 Filed 09/23/20 Page 4 of 4 Page ID #:360




1    Approved as to form and content:
2
3     Dated: September 23, 2020        DEBORAH CONNOR, Chief
                                       Money Laundering and Asset Recovery
4                                      Section
5                                          /s/
                                       MARY BUTLER, Chief, International Unit
6
                                       WOO S. LEE, Deputy Chief,
7                                           International Unit
                                       BARBARA Y. LEVY, Trial Attorney
8                                      JOSHUA L. SOHN, Trial Attorney
9                                      Attorneys for Plaintiff
                                       United States of America
10
11   Dated: September 23, 2020           /s/ [by e-mail confirmation]
                                       DANA M. COLE
12                                     Cole & Loeterman

13                                     Attorneys for Claimant
                                       Kasseem Dean
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
